Citation Nr: 1234546	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-08 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for thrombocytosis (claimed as bone marrow disease), to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse




ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appellant testified at a Travel Board hearing conducted at the RO before the undersigned in April 2012.  The transcript is of record and was reviewed.


FINDINGS OF FACT

1.  The Veteran's hearing loss is related to his active service.

2.  As the Veteran had active service in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to herbicide agents, including Agent Orange.

3.  The Veteran's currently diagnosed reactive thrombocytosis is not related to his active duty service, is not a listed presumptive condition for herbicide exposed Veterans, and is not related to exposure to herbicides.






CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active duty service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for reactive thrombocytosis (claimed as a bone marrow disorder), to include as due to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§  3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

After careful review of the claims file, the Board finds that the letter dated in July 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate the claims decided herein.  This letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.

The United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The July 2008 letter provided this notice to the Veteran.

The Board observes that the July 2008 letter was sent to the Veteran prior to the October 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the July 2008 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

As the Board's decision herein to grant service connection for bilateral hearing loss is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act.  

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2011).  In this regard, the Veteran's service treatment and VA treatment records are associated with the claims folder.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the issue of entitlement to service connection for bilateral hearing loss, the Veteran was afforded a VA examination, to include an etiological opinion, in October 2008.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board finds that the October 2008 examination report is more than adequate, as it is predicated on a full reading of the service and VA medical records in the Veteran's claims file, considered all of the pertinent evidence of record including the statements of the Veteran, and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2011).  

With regard to the issue of entitlement to service connection for thrombocytosis, the Board notes that the Veteran was not afforded a VA examination.  After a review of the record, the Board finds that an examination is not necessary.  In this regard the Board notes that while the Veteran does have a current diagnosis, there is no evidence of complaint or diagnosis in service, thrombocytosis is not a presumptive disorder for herbicide exposure, and there is no competent and credible evidence linking the Veteran's thrombocytosis either to service or herbicide exposure.  Although the Veteran is presumed to have been exposed to herbicides in service, given the absence of any recognized link between such exposure and the disorder at issue, or any medical evidence otherwise suggesting such a link, mere exposure to herbicides does not constitute an "event" or "injury" in service, in the Veteran's case.  As such, the Board finds that the Veteran has not satisfied all elements of McLendon.  Therefore, VA is not required to provide him with a VA examination in conjunction with this claim.

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2011).

As noted, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The Federal Circuit has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2011).



I.  Hearing Loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993)

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.  The threshold for normal hearing is 0 to 20 decibels.

Service connection can be granted for certain diseases, including an organic disease of the nervous system (sensorineural hearing loss), if manifest to a degree of 10 percent or more within one year of separation from active service.  Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran has reported acoustic trauma associated with his active duty. The Board notes that the Veteran is competent to describe the nature and extent of his in-service noise exposure.  The Veteran contends that he had hearing loss as a result of noise exposure due to his military service in which his military occupational specialty was basic field artillery.  See DD-214.  The Veteran notes that he was exposed to noise from various activities in service including exposure to acoustic trauma caused by artillery, fire mission, and weapon fire at close range.  Specifically the Veteran noted an incident while serving in Vietnam in which a 155 Howitzer gun exploded nearby and he was knocked unconscious and had ringing in his ears when he came to.  The Veteran further contends that he began experiencing hearing problems during service which continued after separation from service.  Therefore, the Board may accept the Veteran's testimony regarding the occurrence of exposure to acoustic trauma in service.  However, such evidence is not sufficient to demonstrate hearing loss.  

The Veteran's October 1966 induction examination noted the following results were reported on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
5(15)
10(20)
n/a
5(10)
LEFT
0(15)
0(10)
-5(5)
n/a
0(5)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  The Board notes that at the 500 Hz frequency, the Veteran's hearing loss was higher than the threshold for normal hearing which is 0 to 20 decibels.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley Brown, 5 Vet. App. 155, 157 (1993).  The Board acknowledges that the Veteran exhibited an auditory threshold of 25 decibels at the 500 Hz frequency level in his right ear indicating some hearing loss, however the Veteran's hearing was still within normal limits and there is nothing of record that indicates that the Veteran met the VA criteria for hearing loss under 38 C.F.R. § 3.385 during service.  The Board notes this is not fatal to the Veteran's claim.

The Veteran's April 1969 separation examination noted the following results were reported on audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
15
15
10
LEFT
0
0
0
20
15

The Board notes that the Veteran's hearing was normal upon separation, but acknowledges the Veteran's statements at his April 2012 VA Travel Board hearing that he failed his hearing test upon separation but that it was not marked as such so that the Veteran could be discharged.

Post-service noise exposure consisted of recreational noise exposure while hunting and riding a motorcycle as noted during the Veteran's October 2008 VA examination.

The medical evidence of record reveals that there is a current diagnosis of a hearing disability.  According to the October 2008 VA audiological examination, the Veteran has mild to profound sensorineural hearing loss in the right ear and moderately severe to severe sensorineural hearing loss in the left ear.  Specifically the Board notes that the following results were reported on audiometric testing:






HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
70
85
105
LEFT
20
25
75
65
75
Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 84 in the left ear.  Thus the Board concludes that the Veteran has a current disability according to the definition of impaired hearing under 38 C.F.R. § 3.385 (2011).  The VA examiner stated that the Veteran's hearing loss was not as least as likely as not caused by or the result of military noise exposure.  The examiner noted that the Veteran did not have hearing loss at separation and noise exposure did not cause delayed onset hearing loss.  As noted above, in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current hearing loss disability.

In Hensley, the Court posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. §3.385.  VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id. at 159.  Moreover, the Board notes that absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
In the instant case, the record indicates that the Veteran served in Vietnam as basic field artillery and as such it is consistent with the circumstances of his service that he would have been exposed to artillery fire.  

Service connection is generally warranted only if there is competent evidence of a causal relationship between any present disability and service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Board acknowledges that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); See Jandreau, supra.; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board notes that the Veteran is competent to attest to the fact that he has had hearing loss since active duty service.  As noted above laypersons are competent to speak to symptomatology when the symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such the Board finds that there is adequate lay evidence of in-service incurrence as well as continuity of symptomatology to provide a positive nexus.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board acknowledges the October 2008 VA examiner's negative nexus opinion, however, the Board finds that the examiner failed to provide an adequate rationale.  In this regard, the examiner based his negative opinion on a lack of in-service hearing loss; however, as noted above, the Court stated in Hensley that an absence of in-service hearing loss was an insufficient reason, in and of itself, to deny service connection for hearing loss.  Moreover, the Board notes that the October 2008 VA examiner provided a positive opinion with regard to tinnitus and linked it to close range weapons fire that the Veteran was exposed to during active duty service indicating in-service acoustic trauma.

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Such is the case here.  Although the Board could seek further medical opinion evidence as to the etiology of the hearing loss, given that the Veteran did serve in such a capacity that he was likely exposed to acoustic trauma, and given his account of symptoms through the years, the Board finds that the Veteran's observations provide probative evidence concerning the etiology of the hearing loss.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hearing loss is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Thrombocytosis

The Veteran contends that he has thrombocytosis as a result of his active duty service, to include as due to herbicide exposure.
VA regulations provide that certain disorders associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (effective before and after August 31, 2010).  

Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. §§ 3.307, 3.309. 

The diseases presumed to be associated with herbicide exposure include:  chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  The Veteran's personnel records show that he served in Vietnam from February 1968 to April 1969.  The Board finds that Veteran had qualifying service in the Republic of Vietnam and he is therefore presumed to have been exposed to an herbicide agent in service.  However, as thrombocytosis is not a disease presumed to be associated with herbicide exposure, the Veteran is not entitled to the presumption of service connection for thrombocytosis on the basis of exposure to herbicides, to include Agent Orange.

Notwithstanding the foregoing presumption, service connection for the Veteran's thrombocytosis may still be established in this case on a direct basis if the evidence of record indicates that it is at least as likely as not that the Veteran's thrombocytosis is in fact causally linked to his herbicide exposure or otherwise to service.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.303.  In this regard, the Board observes that the medical evidence in this case clearly reveals that the Veteran has a current disability as noted in the Veteran's VA treatment records and that he was exposed to herbicides in service. See, e.g. Pond v. West, supra; Caluza v. Brown, supra. 

The Board notes, initially, that the Veteran's service treatment records do not note any complaints or diagnosis of thrombocytosis.  Indeed both the Veteran's October 1966 induction examination and April 1969 separation examination list the Veteran's vascular system as normal.

As previously stated, the Board notes that the Veteran is currently diagnosed with reactive thrombocytosis, a blood disorder marked by excessive platelets.  Specifically, a bone marrow biopsy indicated that the Veteran had an absence of iron stores.  The Veteran is currently being treated for the disorder by the VA.  Treatment has included iron supplements and pain medication because the disorder has primarily manifested itself in chronically aching joints.  The Veteran stated at his October 2008 Board hearing that he had been told that if his condition worsened a bone marrow transplant might be necessary.  While various tests have been administered there is no competent medical evidence of record that renders an opinion with regard to etiology.  While the Veteran contends he was told it could be linked to his exposure to herbicides, the record does not corroborate those contentions.  In any event, and even assuming the Veteran credibly reported the oral assertion of his physician, the mere possibility that it could be linked is insufficient to establish service connection.  The medical record fails to demonstrate that the Veteran's currently diagnosed thrombocytosis is etiologically linked to his active duty service in any regard. 

The Board acknowledges, as noted above, that lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Also, as noted above, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Here, the Board does not find that the Veteran is competent to render a diagnosis of in-service or post-service thrombocytosis.  While the Veteran is certainly competent to report observable symptoms, he has not been shown to be competent to identify a specific blood disorder based solely on observation.  Further, while the Veteran has asserted that his thrombocytosis is the result of his experiences in service, to include herbicide exposure, he has not demonstrated the medical knowledge required to establish such an etiological nexus.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); see also Jones v. Brown, 7 Vet. App. 134, 137-38 (1994); Bostain v. West, 11 Vet. App. 124, 127 (1998); and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge ").  Therefore, although the statements of the Veteran offered in support of his claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.

Further, to the extent that the Veteran's lay statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan, supra.  As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Finally, the Board notes that the evidence of record does not show treatment for thrombocytosis until many years after service.  While the Board is not finding that corroboration is required, the absence of complaint of a disorder serves as negative evidence, particular where the Veteran clearly is familiar with seeking medical treatment.  Indeed the Veteran's initial diagnosis in 2003 was almost 34 years after separation from active duty service.  In this regard, the Board finds the Veteran's assertions to be less credible than the negative contemporaneous records.  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability); Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by a claimant at a later date).

The preponderance of the evidence is against a grant of service connection for thrombocytosis as no competent and credible medical nexus has been established to relate his currently diagnosed thrombocytosis to his active duty service, nor is thrombocytosis considered to be presumptively related to the Veteran's active duty service.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for thrombocytosis (claimed as bone marrow disease), to include as due to herbicide exposure, is denied.



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


